Citation Nr: 1132229	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  10-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for left arm impairment due to treatment in a VA hospital in 2004.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a leaf in an abdominal wound due to treatment in a VA hospital in 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to April 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for left arm impairment secondary to intravenous placement and for residuals of a leaf in an abdominal wound due to treatment at a VA hospital in 2004.


FINDINGS OF FACT

1.  The Veteran received intravenous therapy when hospitalized by the VA in March 2004.  A small bowel resection was performed during this hospitalization.

2.  He developed ulceration of the left forearm and underwent debridement and a split thickness skin graft.  

3.  A note during the hospitalization indicates a leaf was extracted from the abdomen.

4.  There is no competent and probative medical evidence establishing that the surgery and ensuing treatment resulted in additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left arm impairment have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2010).

2.  The criteria for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a leaf in an abdominal wound have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In letters dated June 2005 and January 2009,  the RO provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for compensation benefits under 38 U.S.C.A. § 1151, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The January 2009 letter advised the Veteran of how the VA assigns a disability rating and an effective date.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include VA medical records, VA examination reports, the Veteran's testimony at a hearing at the RO, and the testimony of the Veteran and his spouse at a hearing before a Veterans Law Judge. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In pertinent part, 38 U.S.C.A. § 1151 provides:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was- 

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or 

(B) an event not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2008).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Pursuant to the language of the aforementioned law and regulation, section 1151 claims for additional disability are treated similarly to claims for service connection.  See Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334 (1998).  Hence, to establish entitlement, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of incurrence or aggravation of an injury as the result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation under Chapter 31 of title 38, United States Code; and (3) medical evidence of a nexus between that asserted injury or disease and the current disability.

In essence, the Veteran asserts that he told medical personnel when he was hospitalized by the VA in March 2004 not to give him intravenous therapy in the left arm since he had previously had surgery in that extremity.  He claims he developed a blister and it burst, ultimately resulting in tendon and nerve damage.  He also argues that following his abdominal surgery in 2004, a leaf was discovered in his stomach.  

The Veteran was hospitalized by the VA in February 2002.  He complained of sudden onset of left upper extremity pain that began in his hand and progressed upward to the elbow with impaired arm and hand movement.  He underwent a thrombectomy with fasciotomy.  It was stated he had residual nerve damage involving the left wrist and digit extensors.  

VA outpatient treatment records disclose when he was seen in April 2002, the Veteran had lost much of his hand and arm functioning.  It was noted the following month the Veteran could not bend his fingers.  He could flex the left elbow normally, but extension was limited by the surgical scar to 75-130 degrees.  Grip was 2/5.  The impression following an electromyogram of the left upper extremity in June 2002 was that the Veteran's history and physical examination suggested the presence of cutaneous neuropathy of the left forearm.  There was no evidence of ulnar/median nerve injury by electromyogram.  It was reported in July 2002 that the Veteran had no radial nerve function and limited sensation in the radial nerve distribution.

The Veteran was hospitalized by the VA from beginning in March 2004.  He presented with abdominal pain and a work-up revealed mesenteric ischemia.  He was taken to the operating room and his bowel was resected with resultant fistula.  He also had a left upper extremity wound that required extensive debridement.  The Veteran had a split thickness skin graft of the abdominal wound and the left arm.  

The Veteran was afforded a VA examination in April 2008.  It was stated that following surgery in 2002 to remove a blood clot, the Veteran developed a contracture at the elbow.  He subsequently underwent a contracture release, after which he was able to open and close his fingers.  He related that when he was hospitalized by the VA in March 2004, intravenous therapy was started on his left arm, just below the hand on the dorsal surface of the forearm.  He claims the intravenous fluid infiltrated and he developed large blisters and redness of the arm. There was also tissue damage, and he had skin grafting.  The Veteran indicated amputation was considered.  He asserted that as a result of the surgery, he developed weakness in the left forearm and diminished grip strength.  

The examiner reviewed the claims folder and the VA medical records.  He noted the Veteran had intravenous tubes in both arms and the right internal jugular.  This was around the time of admission.  Pre-operative notes on March 26, 2004 show no redness or swelling.  No problems were noted on the next few days, and it was indicated the Veteran had intravenous tubes in his left hand.  An April 4, 2004 note reflects an intravenous tube in the left hand and it was free of complications.  A nursing note the following day shows a blister to the left forearm; it was described as intact.  On April 6, 2004, the blister was noted to have burst.  A second blister was also described, and there was fluid on the inner aspect of the left forearm.  The skin was darkened and discolored.  An ulcerating wound to the left forearm was noted on April 19, 2004.  It was said to be the result of an infiltrated intravenous tube, approximately three weeks earlier.  

The examiner referred to a May 10, 2004 note from the general surgeon which stated the "arm wound was not due to IV infiltration as previously mentioned."  The Veteran underwent debridement of the left forearm on May 10, 2004, and had a split thickness graft of the left forearm on June 10, 2004.  The examiner added that a plastic surgeon noted on May 11, 2004 that the Veteran developed necrotic tissue on the dorsum of the left lower arm, and the left hand and upper arm appeared to be normal and uninvolved.  The plastic surgeon thought the most likely cause was thrombosis of some of the deep perforating arteries to this tissue.  He noted the Veteran was concerned this happened because of the intravenous tube in the left hand when he arrived in the emergency room, but the plastic surgeon stated he did not think this was the case because the tissue on the dorsum of the hand was unaffected and the tissue defect was most likely related to thrombosis of the deeper vessels in the arm.  The examiner also cited a note by a medical student on May 10, 2004 that she had "extracted what appears to be a leaf on the lowest part of the abdominal wound" during a dressing change.  

The examiner stated in April 2008 that a review of the records failed to establish any negligence.  He acknowledged an intravenous tube was placed in the dorsum of the left hand around the time of the hospital admission and it was said to be functioning without problems or complications over the course of several days.  There was no note or documentation of an incident describing filtration of the intravenous tube.  He recognized the note by a wound care nurse concerning intravenous infiltration, but pointed out the subsequent note by the treating general surgeon that the arm wound was not caused by intravenous infiltration.  With respect to the medical decision to place an intravenous tube in the dorsum of the left hand, there was nothing to indicate this was not a reasonable medical decision.  He pointed out the Veteran was critically ill at the time of placement and required numerous venous access sites for numerous difficult medications involved in his resuscitation.  The contraction and weakness of the left arm was not a contraindication to the placement of the intravenous tube and certainly not in an emergent situation when a patient is as gravely ill as the Veteran was.  In addition, there was no finding indicating a malfunction of the venous system of the arm and the intravenous tube placed revealed normal infusion of fluids without complications over several days.  The examiner also asserted that intravenous infiltration can occur under any circumstances and is an accepted potential complication for any intravenous access.  Based on these findings, he concluded there was no negligence found with placement of the intravenous tube and therefore no residual disability secondary to the placement of the intravenous tube in the left hand.  

With respect to the leaf, the examiner observed there were no other notes or findings mentioning this and nothing to substantiate this was actually a leaf.  He noted the abdominal wound was being examined and treated daily and had been noted prior to the finding of the leaf to be granulating well and healing.  There was no finding to indicate the presence of this object, whatever it might have been, affected the wound adversely or prevented healing.  Thus, there was no negligence and since there was no negligence found, there was no residual disability secondary to this finding.

A VA examination of the joints was also conducted in April 2008.  The examiner stated she reviewed the claims folder and the medical records.  She noted the Veteran's surgery in February 2002 and stated he did well following the surgical release of the flexion contracture in the left elbow.  She summarized the nurse's notes when the Veteran was hospitalized in March 2004.  The examiner related that from March 25, 2004, through April 4, 2004, intravenous tubes were infusing in the left hand, right internal jugular vein and right forearm vein with no complications observed.  A nurse noted an intact blister on the left forearm on April 6, 2004.  This was treated locally with Silvadene cream.  By April 17, 2004, the notes described an area of necrotic tissue involving the left forearm.  Two days later, the wound was described as "ulcerating."  The Veteran required surgical debridement of necrotic tissue on May 11, 2004.  According to the operative note, there were exposed muscle tendons, but no exposed bone.  On May 17, 2004, a culture taken from the left arm grew MSRA.  The Veteran then underwent a split thickness skin graft to the left arm wound.  Following an examination, the diagnoses were flexion contractures of the left elbow, left wrist and left thumb, and status post multiple surgeries on the left arm related to recurrent thromboses involving the major arteries of the left arm and deep perforating arteries of the left forearm.  

The examiner commented there was no evidence indicating that the Veteran's left arm impairment was caused by any negligence in treating the left arm.  He had had a left elbow flexion contracture since 2002, and it had improved.  In August 2002, the Veteran was noted to have a flexion contracture of 50 degrees, but on the current examination, it was 25 degrees.  The functional loss of left forearm pronation and supination and the contractures at the wrist and hand were a result of the extensive surgical debridement in May 2004.  According to the May 11, 2004 note from the plastic surgeon, it was felt the necrotic tissue that developed on the dorsal surface of the Veteran's left forearm was most likely due to thrombosis of the deep perforating arteries in tissue that was already compromised by previous thrombotic episodes in 2002.  In the examiner's opinion, the Veteran's left arm impairment was not caused by any negligence in treatment of the left arm.  There was no documentation in the medical records indicating that an intravenous line placed in the left forearm infiltrated.  The infection that developed in the left arm was a consequence of sepsis caused by an abdominal infection.

As noted above, the Veteran argues that placing an intravenous tube in his left arm led to his left arm disability.  The only medical opinions of record contradict the Veteran's claim.  It is clear the VA examiners concluded the Veteran's problems with his left arm are attributable to the thrombosis of the deeper blood vessels of the forearm.  In addition, one VA examiner specifically stated it was not improper to place an intravenous tube in the left arm, despite the Veteran's surgical history.  To the extent the Veteran contends his left arm condition is related to his VA treatment, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

With respect to the claim involving the leaf found in the abdomen, the Board notes there is no medical evidence showing it resulted in any additional disability.  

The fact remains that there the competent and probative medical evidence fails to establish that the Veteran had increased disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseeable.  The Board concludes that the medical findings are of greater probative value than the Veteran's allegations of additional disability.  Accordingly, entitlement to benefits is denied.   

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for left arm impairment due to treatment in a VA hospital in 2004 is denied.

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a leaf in an abdominal wound due to treatment in a VA hospital in 2004 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


